226 Ga. 448 (1970)
175 S.E.2d 653
TURNER
v.
SMITH, Warden.
25815.
Supreme Court of Georgia.
Submitted May 12, 1970.
Decided June 9, 1970.
Walter D. Turner, pro se.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Marion O. Gordon, Dorothy T. Beasley, Assistant Attorneys General, for appellee.
NICHOLS, Justice.
This is a petition for a writ of habeas corpus in which it is alleged that the petitioner prisoner was indicted and convicted by illegally constituted grand and trial juries. The defendant was convicted on two counts of armed robbery in 1959 and sentenced to two consecutive terms of 4 to 20 years. The record discloses that the prisoner is a white man and his complaint is the exclusion of Negroes from the juries. Held:
*449 1. Under the decisions of this court in Massey v. Smith, 224 Ga. 721 (164 SE2d 786); Clark v. Smith, 224 Ga. 766 (164 SE2d 790); Brawner v. Smith, 225 Ga. 296 (167 SE2d 753), and cases cited, the judgment of the trial court remanding the prisoner to custody shows no reversible error. Enumerations of error numbered 1 through 5 are without merit.
2. The sixth enumeration of error attempts to raise for the first time a question which was not raised in the trial court and therefore presents nothing for decision. Compare Moore v. Hanson, 224 Ga. 482 (162 SE2d 429).
Judgment affirmed. All the Justices concur.